Citation Nr: 1201677	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-43 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic headache disability. 


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to December 1976.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in October 2009.  In his substantive appeal, the Veteran requested a Board hearing at the local RO, which was scheduled in May 2011.  However, in an April 2011 statement, the Veteran cancelled his hearing request.    

The claims file also shows that in April 2011, the Veteran filed a claim for service connection for pseudofolliculitis barbae.  A review of the Virtual VA paperless claims processing system (Virtual VA) showed that this claim was granted in an October 2011 rating decision.  


FINDING OF FACT

The Veteran does not currently have a chronic headache disability for purposes of service connection.


CONCLUSION OF LAW

Chronic headache disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran prior to the February 2009 rating decision.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, the notice also provided information of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes complete service treatment records, VA treatment records, Social Security Administration (SSA) records and a VA examination report.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in October 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran is seeking entitlement to service connection for a chronic headache  disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In his initial claim, the Veteran asserted that his chronic headache disability was secondary to his hypertension.  Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The Veteran filed his claim in July 2008, and thus, the revised version applies.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  However, in the instant case, as the Veteran is not currently service-connected for any disabilities, this regulation is not applicable.  

Service treatment records during the Veteran's period of active duty service have been reviewed and are silent with respect to any complaints of headaches, treatment for headaches or diagnosis of a chronic headache disability, with the exception of a September 1975 medical history in which the Veteran indicated that he experienced frequent or severe headache.  However, the contemporaneous service examination showed that the Veteran's head and neurologic system were evaluated as clinically normal.  Further, an October 1976 service examination prior to discharge also showed that the head and neurologic system were evaluated as clinically normal.  A contemporaneous medical history is not included.  After service, a periodic Reserve service examination in February 1981 again showed that the Veteran's head and neurologic system were evaluated as clinically normal.  However, again, in his contemporaneous medical history, the Veteran complained of frequent or severe headache.  Nevertheless, in follow up medical histories in June 1982, January 1987 and January 1992, the Veteran expressly denied frequent or severe headaches.  Moreover, the contemporaneous periodic service examinations at those times also showed that the Veteran's head and neurologic system were evaluated as clinically normal.  Importantly, again, service treatment records are silent with respect to any diagnosis of a chronic headache disability.  There is also no indication that the Veteran's service treatment records are incomplete.   

In July 2008, the Veteran filed a claim asserting that he had chronic headaches, which were secondary to his high blood pressure.  He indicated that he received treatment at the VA.  VA treatment records showed that the Veteran initially sought treatment in April 2001.  Prior treatment records have not been associated with the claims file nor has the Veteran indicated that there are any prior pertinent records.  In April 2001, the Veteran reported an occasional headache and left earache.  Neurological testing was unremarkable and the examiner did not diagnose a chronic headache disability.  Follow up treatment records are also silent with respect to any findings of a chronic headache disability.  In August 2008, the Veteran denied any severe headaches.  He again denied any severe headaches in April 2009; however, he reported a mild sinus congestion headache.  

The claims file also includes records from SSA.  The records showed that the Veteran's primary diagnosis was diabetes mellitus with a secondary diagnosis of essential hypertension.  The Veteran reported that he could not see well due to diabetes and headaches.  However, associated treatment records are again silent with respect to any diagnosis of a chronic headache disability.  

In his March 2009 notice of disagreement, the Veteran asserted that his headaches were not secondary to his hypertension, but rather predated his hypertension.  He also claimed that he was treated repeatedly for headaches while on active duty.  

The Veteran was afforded a VA examination in October 2009.  The claims file was reviewed and the examiner noted that in September 1975 and February 1981, the Veteran complained of frequent or severe headaches.  The examiner observed that no other complaints, treatment or diagnosis of migraine headaches were found in service treatment records.  The Veteran reported that he was under a lot of stress while in service and one night while doing PT, he had such a bad headache that he almost passed out.  He was seen by medical once for headaches and was treated, but did not recall medication.  He reported pain in both temples and the posterior right neck with radiation down the right arm to the hand.  There were no other associated symptoms.  No abnormalities were noted on motor or sensory examination.  The examiner found no objective evidence of a primary headache condition with onset while in service.    

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

Based on a thorough review of the evidence, the Board finds that there is no evidence of a chronic headache disability for which VA compensation may be awarded.  Although the Veteran reported severe or frequent headaches on one occasion during active duty service and on one occasion approximately five years after service, service treatment records are silent with respect to any objective findings of a chronic headache disability.  VA treatment records are also silent with respect to any objective findings of a chronic headache disability.  Further, after thoroughly examining the Veteran and reviewing the claims file, the October 2009 VA examiner found that there was no objective evidence of a primary headache condition.  Importantly, there is no medical evidence of record to refute the VA opinion.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001)

Further, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to say that he experienced headaches while in service.  Further, he is also competent to report a continuity of symptoms since service.  However, while the Veteran can describe symptoms, he is not competent to diagnosis a chronic headache disability.  Given that neurologic testing is necessary as well as a thorough medical examination to diagnosis a chronic headache disability and determine the causation of any headaches, the Board finds that medical experience is required to diagnose a chronic headache disability and link it to service in the instant case and that the Veteran has not shown that he has such experience.  

Further, even though he is not competent to diagnose a current disability, the Board also finds that the Veteran's statements concerning continuing headaches in service and a continuity of symptoms since service to not be credible.  Essentially, his current assertions in this regard are inconsistent with the other evidence of record which showed no pertinent complaints over many years.  Initially, in his notice of disagreement, the Veteran indicated that he was repeatedly treated for headaches while in service.  However, the Veteran's complete service treatment records do not show any treatment for headaches and only one instant during a service examination where the Veteran reported a history of headaches.  Further, the history provided at the VA examination by the Veteran during which he claimed only seeking treatment once also contradicts his statement in his notice of disagreement of repeated treatment.  Moreover, his notice of disagreement contradicts the statements made in his initial claim where he indicated that his headaches were secondary to his hypertension.  These inconsistencies diminish the Veteran's credibility.

After service, he only reported severe or frequent headaches on one occasion in 1981.  Importantly, despite his claims, in subsequent medical histories, he expressly denied experiencing frequent or severe headaches.  This further diminishes the Veteran's credibility as to a continuity of symptomatology since service.  If he was in fact experiencing continuing headache symptoms, it would be reasonable to assume that he would have reported on these occasions.  It is also significant that the first post service treatment record showing a complaint of a headache was in April 2001, which was approximately 25 years after service and, again, the headache was described as occasional.  Further, during the course of subsequent treatment, he denied severe headaches and most recently indicated that he only had a mild sinus headache.  Further, the Veteran first advanced this contention many years after service when he filed his claim in July 2008.  The Board believes it reasonable to assume that he would have filed a claim sooner if he in fact believed that he had been suffering from a chronic headache disability since service.  In sum, his contentions of experiencing chronic headaches in service and pertinent symptomatology since service are inconsistent with the totality of the other evidence of record and cannot be deemed credible.  Thus, the Veteran's lay statements have minimal probative value and are outweighed by the medical evidence of record, to specifically include the October 2009 VA examination, which found no chronic disability.  

For these reasons, a preponderance of the evidence is against the Veteran's claim for service connection for a chronic headache disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for a chronic headache disability is not warranted.  The appeal is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


